—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered October 17, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court improperly directed closure of the courtroom during the testimony of an undercover police officer to whom the defendant sold heroin during a so-called “buy and bust” operation. However, we find that the testimony of the officer at the Hinton hearing established the necessary link between the officer’s fear for his safety and his open court testimony (see, People v Martinez, 82 NY2d 436). The officer testified that he still worked in the same precinct and neighborhood of the defendant’s arrest in similar operations (see, People v Ayala, 90 NY2d 490).
Contrary to the defendant’s contention, the closure was not overly broad as it was limited solely to the testimony of the undercover officer (see, People v Ayala, supra). Moreover, the *313record also reflects that the court implicitly and explicitly explored other alternatives to complete closure (see, People v Ayala, supra). Finally, the court’s decision stated factual findings adequate to support such a closure (see, People v Martinez, supra). Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.